Citation Nr: 1727579	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-20 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the Veteran's cause of death. 


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.  He died in February 2002.  The appellant is the Veteran's surviving spouse. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  

The Board remanded the appeal in November 2011 for issuance of VCAA compliant notice.  This was accomplished, and the Board finds may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran died in February 2002. 

2. At the time of the Veteran's death, he was service-connected for sacroiliac strain, and hemorrhoids.

3. Symptoms of prostate cancer were not chronic in service and continuous since service separation and prostate cancer did not manifest to a compensable degree within one year of service separation.

4. The Veteran's cause of death, due to prostate cancer with bone metastasis, is not etiologically related to service and his service-connected disabilities did not contribute substantially or materially to cause death, and did not aid or lend assistance to the production of death.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met. 38 U.S.C.A. §§ 1110, 1310 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

The Board finds that VA has met its duty to notify and assist the appellant.  In a December 2010 preadjudicatory notice letter, VA informed the appellant of the evidence necessary to substantiate a claim for service connection for the cause of the Veteran's death, evidence VA would reasonably seek to obtain, and information and evidence for which she was responsible.  The letter informed the appellant that the Veteran was service-connected for a sacroiliac injury at the time of his death.  Pursuant to a Board remand, the RO issued corrective VCAA notice in January 2017 informing the appellant of all of the Veteran's service-connected conditions at the time of his death, to include sacroiliac strain, and hemorrhoids with pruritus ani in accordance with Hupp v. Nicholson.  The Board finds cumulatively, that December 2010 and January 2017 notice letters were adequate.  The appellant acknowledged receipt of the corrective notice in January 2017 and indicated that she had no other information or evidence to submit in support of her claim.     

The Veteran's service treatment records, service personnel records, certificate of death, and VA treatment records are of record.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.  

In this case, absent any findings, treatment, or diagnoses in service related to the Veteran's cause of death due to prostate cancer, and absent any evidence which tends to link the Veteran's cause of death to service or to his service connected sacroiliac strain or hemorrhoids, the Board finds that a medical opinion is not necessary for disposition of the claim.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  The appellant has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  Accordingly, the Board finds that the duties to notify and assist the appellant in substantiating her claim has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Laws and Regulations

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Malignant tumors, such as prostate cancer, are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply in this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 
38 C.F.R. §§ 3.307 , 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The appellant has submitted a claim for service connection for the Veteran's cause of death.  She has not raised any specific arguments in support of the claim.  The Board finds that the weight of the evidence shows that the Veteran's cause of death was not incurred in service, and that a service-connected disability, to include sacroiliac strain or hemorrhoids, did not contribute substantially or materially to cause death, or aid or lend assistance to the production of death due to multiple myeloma. See 38 C.F.R. §§ 3.303 (d), 3.312(c).

The Veteran's DD 214 shows that he had active service in the U.S. Army from June 1963 to June 1966.  He served as a supply specialist with overseas service in Europe.  Service treatment records additionally indicate that the Veteran had service at Camp Red Cloud in Korea from, approximately, December 1963 and September 1964.  The appellant, however, has not alleged that the Veteran was exposed to a tactical herbicide agent in service, nor is any such exposure indicated by the record.  

The Veteran died in February 2002.  At the time of his death, the Veteran was service-connected for sacroiliac strain and hemorrhoids. 

The Board finds that weight of the evidence shows that the Veteran's cause of death was due to prostate cancer with bone metastasis.  A February 2002 certificate of death shows that the Veteran's immediate cause of death was due to prostate cancer due to or as a consequence of bone metastasis.  The interval between the onset of prostate cancer and death was stated to be 10 years.

VA treatment records dated in February 2001 show that during this initial visit, the Veteran reported being diagnosed with prostate cancer in 1991.  He reported that he received radiation treatment in 1995 and in August of 1999, he was diagnosed with bone cancer.  The Veteran was receiving chemotherapy at the time of the February 2001 treatment.

The Board finds, first, that the Veteran's cause of death is not etiologically related to service.  Service treatment records do not reflect any treatment, findings, or diagnoses that could be related to prostate cancer.  The evidence of record shows that prostate cancer was diagnosed in 1991, decades after the Veteran's separation from service.  The Board finds that symptoms of prostate cancer were not chronic in service and continuous since service separation and prostate cancer did not manifest to a compensable degree within one year of service separation to warrant the presumption of service connection.  Available medical records do not identify a diagnosis of prostate cancer prior to 1991.  The evidence of record does not tend to relate the Veteran's cause of death to service.  For these reasons, the Board finds that the weight of the evidence shows that prostate cancer was not incurred in service.  

Second, the Board finds that the Veteran's service-connected disabilities did not contribute substantially or materially to cause death, or aid or lend assistance to the production of death.  The record does not include any evidence which tends to relate service-connected sacroiliac strain and hemorrhoids to the Veteran's cause of death due to prostate cancer with bone metastasis.  The appellant has not submitted evidence in support of this contention.  Accordingly, the Board finds that the weight of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against the claim the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for the Veteran's cause of death is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


